DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Gallas (US 20180024383 A1), and further in view of Dou (Dou et al, Near-infrared upconversion nanoparticles for bio-applications, Materials Science and Engineering: C, Volume 45, 2014, Pages 635-643, ISSN 0928-4931).

Regarding claims 1 and 4, Gallas (US 20180024383 A1) discloses an ophthalmic lens comprising: a clear, non-tinted, solid plastic substrate (“to demonstrate that the preceding materials can be incorporated into ophthalmic lens materials.” [0071]; Gallas discloses a clear non-tinted acrylic, a type of plastic [see “clear acrylic” 0104]); a coating or a wafer or a film attached to said solid plastic substrate; and a dye incorporated into the coating or into the wafer or into the film (“0.25 microliters of this solution was deposited onto a clear acrylic sheet 2 mm thickness,” [0104]). However, Gallas does not disclose a dye for upconversion. Dou, which discloses “Near-infrared upconversion nanoparticles for bio-applications” and thus exists in the applicant’s field of endeavor, discloses a dye suitable for undergoing fluorescence upconversion wherein said dye absorbs light in the near infrared region from 850 nm to 2500 nm and emits light in the shorter wavelength region from 650 nm to 850 nm thereby providing photobiomodulation to the eye (See Fig. 3c, which discloses a dye-nanoparticle molecule which undergoes upconversion; Dou further discloses what constitutes efficient upconversion, “Practically, it was found [what was] efficient infrared-to-visible upconversion luminescent materials” – see Section titled “Luminescent Upconversion Process”). While Dou does not explicitly discloses what constitutes “near infrared” and “visible,” visible light by definition constitutes those wavelengths between approximately 300-850 nm, while near-infrared constitutes the range immediately overlying the visible light range (> 850 nm); further see MPEP 2144.05(II)(a), which teaches to “optimum ranges”; that is, it would have been obvious to one of ordinary skill in the art as of the filing date of Applicant’s invention to engage in routine experimentation to discover the optimal range based on the desired treatment results. See MPEP § 2144.05(II)(A)( “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”) (citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). It would further have been obvious to one of ordinary skill in the art to incorporate a dye for upconversion, as disclosed by Dou, into the lens as disclosed by Gallas, such that near infrared light is effectively filtered out in favor of visible light with a shorter wavelength (in view of Gallas’s acknowledgement that “shorter excitation wavelengths can be achieved” [0079 Gallas]), in order that deleterious effects of near-infrared light can be minimized, and light transmitted provides maximum therapeutic benefit to a patient.

Regarding claim 3, Gallas discloses wherein the substrate is a plastic lens (“0.25 microliters of this solution was deposited onto a clear acrylic sheet 2 mm thickness.” [0104]).

Claims 2 and 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gallas in view of Dou, and further in view of Bourke (US 20120064134 A1).

Regarding claim 2, wherein the substrate is a glass lens. Bourke, which discloses applications and methods for upconversion and thus exists in the applicant’s field of endeavor, discloses lenses ([0232]), as well as glass in the context of upconversion as a material which can maximize light transmission through a medium (see “upconversion of red light with…[doped] glass” [0079]). It would be obvious to one of ordinary skill in the art to incorporate the glass as disclosed by Bourke into the device as disclosed by Gallas in view of Dou, such that the glass maximizes transmission of light through the lens (see [0045], Bourke), in order that therapeutic effect is optimized. 

Regarding claim 5, Gallas in view of Dou discloses a dye suitable for undergoing fluorescence upconversion wherein said dye absorbs light in the near infrared region from 850 nm to 2500 nm and emit light in the shorter wavelength region from 650 nm to 850 nm thereby providing photobiomodulation to the skin (See Fig. 3c, which discloses a dye-nanoparticle molecule which undergoes upconversion; further see a disclosure of what constitutes efficient upconversion, “Practically, it was found [what was] efficient infrared-to-visible upconversion luminescent materials” – see Section titled “Luminescent Upconversion Process”). Gallas in view of Dou does not disclose a cosmetic composition; however, Bourke discloses a cosmetic (“the polymer may be dissolved or dispersed in a cosmetically acceptable medium,” [0181]; Bourke further discloses wherein “cosmetics can be liquid or cream emulsions,” [0177]). It would further be obvious to one of ordinary skill in the art to incorporate a dye for upconversion into the lens as disclosed by Gallas, such that near infrared light is effectively filtered out, in order that deleterious effects of near-infrared light can be minimized, and light transmitted provides maximum therapeutic benefit to a patient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJANI MARI SUNDARESAN whose telephone number is (571)272-7921. The examiner can normally be reached M-F 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on M-F 8-5 ET. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792